Citation Nr: 1723480	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-25 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Whether the reduction of the disability rating for the Veteran's bilateral hearing loss from 10 percent to noncompensable was proper.

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1952 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) from the February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, in which the Veteran's service connected bilateral hearing loss rating was reduced from 10 to 0 percent.

The Veteran appeared at a January 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.   This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2013 letter, the RO proposed a rating reduction for the Veteran's bilateral hearing loss.

2.  In a February 2014 rating decision, the RO implemented the proposed reduction of the evaluation for the Veteran's bilateral hearing loss, with a reduction from 10 to 0 percent, effective May 1, 2010.

3.  During the period on appeal, the Veteran's bilateral hearing loss disability was manifested by on one occasion with Level VI hearing impairment in the right ear and Level IV hearing impairment in the left ear and on another occasion by Level IV hearing impairment in the right ear and Level VI hearing impairment in the left ear.

4.  Given conflicting evidence regarding the severity of the hearing loss disability, the Board finds that improvement in the condition was not adequately demonstrated.  



CONCLUSIONS OF LAW

1.  The reduction in evaluation of the Veteran's bilateral hearing loss from 10 to 0 percent was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.105(e) (2016)

2.  The criteria for a rating of 20 percent, and no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With regard to the restoration/propriety of a reduction appeals, the Board notes that such appeals stem from a 38 C.F.R. § 3.105 (e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements. See 38 C.F.R. § 3.105 (e), (i).  For this reason, the notice and assistance provisions of the VCAA do not apply to rating reductions. 

A reduction in the evaluation of a service-connected disability is allowed when it is warranted by the evidence, but only after following certain procedural guidelines.  38 C.F.R. § 3.105 (e).  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105 (e), (i)(2) (2016).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105 (e), (i)(2)(i) (2016).

The Board concludes that VA has complied with the notification requirements applicable to the reduction of a disability evaluation. Specifically, a June 2013 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction. A June 2013 letter informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105 (e), (i).  The reduction, following the 60-day period to allow evidence to be submitted, were adjudicated in a February 2014 rating decision, the subject of this appeal.  In a February 2014 letter, the RO informed the Veteran that the reduction would take effect May 1, 2014. 

The Board notes that the Veteran's VA treatment and private treatment records have been obtained.  The Veteran has submitted private treatment records and medical statements. The Veteran has also been provided VA medical examinations.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in January 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his bilateral hearing loss.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from DAV.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

III. Rating Reductions Generally

The hearing loss had been rated as 10 percent disabling from April 14, 2010 until it was reduced effective May 1, 2014.

As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a),(b), which provide additional regulatory hurdles to rating reductions, do not apply. The provisions of 38 C.F.R. § 3.344 (c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved. 

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Brown, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2 establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10 (2015).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim. Brown, 5 Vet. App. at 421.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  


V. Hearing Loss 

In evaluating service connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85 (e) (2015). 

The provisions of 38 C.F.R. § 4.86 (a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86 (b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

VI. Analysis

The Veteran contends that he is entitled to a compensable rating for his service connected bilateral hearing loss and that the February 2014 reduction was done in error.  The Veteran was granted service connection for bilateral hearing loss, in a decision of February 2005, rated as noncompensably disabling effective from September 9, 2004.  The rating was later increased to 10 percent disabling, in June 2010 with an effective date of April 14, 2010.  Subsequently, in a February 2014 rating decision, this rating was reduced to a noncompensable rating with an effective date of May 1, 2014. 

In June 2013, the Veteran underwent a VA hearing loss examination, which triggered the proposed reduction discussed above.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
90
85
LEFT
20
20
50
85
85

The average pure tone threshold was 70 in the right ear and 60 in the left ear. 

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 90 in the left ear.  These scores correlate to a Roman Numeral III for the left ear and Roman Number III for the right ear under Table VI of 38 C.F.R. § 4.85, resulting in a noncompensable percent rating.  The examiner noted that the functional impact of the Veteran's hearing loss was difficulty hearing if he did not wear his hearing aids.  This examination served as the basis for the February 2014 reduction. 

In response to the proposed reduction of the Veteran's bilateral hearing loss rating, the Veteran underwent a private audiological evaluation in December 2013.  Pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
85
90
LEFT
20
25
45
80
80

The average pure tone threshold was 69 in the right ear and 58 in the left ear. 

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 80 in the left ear.  These scores correlate to a Roman Numeral IV for the left ear and Roman Number VI for the right ear under Table VI of 38 C.F.R. § 4.85, resulting in a 20 percent rating.  

The private examiner noted that the Veteran is expected to have difficulty understanding conversations in most situations, with even greater difficulty when speech is soft or distant, when the speaker is not facing him, when in groups, and when there is background noise.  The physician additionally stated that the Veteran's hearing loss will significantly hinder his functional listening and ability to communicate in real-world listening conditions. 

The RO did not take into consideration the December 2013 audiogram on the grounds that the audiologist performed the Maryland CNC test using a spoken, and not recorded, list of the words.  However, pursuant to 38 C.F.R. § 4.85, a recorded list is not required.  Therefore, the Board finds the December 2013 private audiogram adequate for purposes of rating the Veteran's bilateral hearing loss.

In February 2014, the Veteran underwent a VA audiological evaluation.  Pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
90
85
LEFT
20
25
45
85
80

The average pure tone threshold was 70 in the right ear and 59 in the left ear. 

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 90 in the left ear.  These scores correlate to a Roman Numeral III for the left ear and Roman Number III for the right ear under Table VI of 38 C.F.R. § 4.85, resulting in a noncompensable rating.  

The VA examination report stated that the Veteran does experience a functional impact due to his bilateral hearing loss, which includes the inability to hear in a crowd and difficulty hearing women speak.

In November 2014, the Veteran underwent a VA audiological evaluation.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
90
95
LEFT
30
30
45
85
80

The average pure tone threshold was 74 in the right ear and 60 in the left ear. 

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 92 in the left ear.  These scores correlate to a Roman Numeral II for the left ear and Roman Number III for the right ear under Table VI of 38 C.F.R. § 4.85, resulting in a noncompensable rating.  

The VA examination report stated that the Veteran does not experience a functional impact due to his bilateral hearing loss.

In December 2016, the Veteran underwent another private audiological evaluation.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
90
85
LEFT
20
30
60
85
80

The average pure tone threshold was 71 in the right ear and 64 in the left ear. 

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 62 in the left ear.  These scores correlate to a Roman Numeral VI for the left ear and Roman Number IV for the right ear under Table VI of 38 C.F.R. § 4.85, resulting in a 20 percent rating.  

As discussed in greater detail above, the objective audiometric findings from pure tone and Maryland CNC speech discrimination testing conducted over the entirety of the relevant appeal period demonstrate, at worst, a hearing impairment corresponding to Roman numeral VI for the right ear and Level IV for the left ear, as well as a hearing impairment corresponding to Roman numeral IV for the right ear and Level VI for the left ear, under Tables VI of 38 C.F.R. § 4.85.  See also, 38 C.F.R. § 4.86.  Applying these scores to Table VII of 38 C.F.R. § 4.85 demonstrates entitlement to a 20 percent disability rating under VA's Schedule for Rating Disabilities.  The Board has noted that VA examination reports have shown a lesser degree of severity, however, the Board will resolve this conflict in the evidence in favor of the Veteran.  Furthermore, as the Veteran's bilateral hearing loss has worsened rather than improved, the reduction of the Veteran's benefits was done in error.

The Board notes that the Veteran does not have exceptional patterns of hearing loss as defined in 38 C.F.R. § 4.86.  Thereby, a higher rating is not warranted for the Veteran's bilateral hearing loss.

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  

The evidence demonstrates that the Veteran has difficulty hearing and understanding speech that is of a higher pitch.  The Board finds these symptoms neither exceptional nor unusual of a hearing loss disability, and finds them be sufficiently contemplated by the rating criteria.    

Therefore, the record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his bilateral hearing loss.  Hence, referral for consideration of an extraschedular rating is not warranted. 

Additionally, the Court has held that a claim for a total rating based on unemployability due to service connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted that he is totally unemployable as the result of his service connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, entitlement to a 20 percent rating for bilateral hearing loss is warranted and any reduction in benefits was done in error.


ORDER

The reduction in rating from 10 to 0 percent for bilateral hearing loss was not proper. 

Entitlement to a rating of 20 percent, and no higher, for bilateral hearing loss is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


